 Case 2:21-cv-05407-AFM Document 1 Filed 07/02/21 Page 1 of 5 Page ID #:1



 1     DENNIS A. CAMMARANO/BAR NO. 123662
       CAMMARANO LAW GROUP
 2     555 East Ocean Boulevard, Suite 501
       Long Beach, California 90802
 3     Telephone: (562) 495-9501
       Facsimile: (562) 495-3674
 4     Dcammarano@camlegal.com
 5     Attorneys for Plaintiff
       TOKIO MARINE AMERICA INSURANCE COMPANY
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10     TOKIO MARINE AMERICA             )         In Admiralty
       INSURANCE COMPANY,               )
11                                      )         ECF CASE
                        Plaintiff,      )
12                                      )         Case No.:
                                        )
13                                      )         COMPLAINT FOR:
                  vs.                   )
14                                      )         1.    DAMAGE RE
                                        )               CONTAINERIZED
15                                      )               CARGO;
       UPS OCEAN FREIGHT SERVICES, )
16     INC.; and DOES 1 through 10,     )         2.    BREACH OF CONTRACT;
       inclusive,                       )
17                                      )         3.    BREACH OF WARRANTY
                         Defendants.    )
18                                      )
       ________________________________ )
19
               COMES NOW, Plaintiff, TOKIO MARINE AMERICA INSURANCE
20
       COMPANY (hereinafter “TOKIO MARINE” or “Plaintiff”), for its causes of
21
       action against UPS OCEAN FREIGHT SERVICES, INC. (hereinafter “UPS” or
22
       with co-defendants “Defendants”) and Does 1 through 10, inclusive, alleges as
23
       follows:
24
25
26
       \\
27
       \\
28

     Complaint for Damage of Cargo
 Case 2:21-cv-05407-AFM Document 1 Filed 07/02/21 Page 2 of 5 Page ID #:2



 1                                   JURISDICTION AND VENUE
 2             1.      This action involves admiralty or maritime claims within the meaning
 3     of Rule 9(h) of the Federal Rules of Civil Procedure and is within this court’s
 4     admiralty and maritime jurisdiction. As well, this court has jurisdiction under a
 5     Federal Question under 28 U.S.C. § 1331, in that the dispute arises under federal
 6     law, namely, the Carriage of Goods by Sea Act (“COGSA”), 46 U.S.C. §30701 et.
 7     seq.
 8             2.      Venue is proper in this judicial district as the bill of lading at issue
 9     specifies this court in this judicial district as the designated forum for resolution of
10     disputes.
11             3.      Plaintiff is an insurance corporation with an office and place of
12     business care of Tokio Marine Claims Service, Inc., at 800 East Colorado Blvd.,
13     Pasadena, CA 91101. Plaintiff is the insurer for AZUMA FOODS
14     INTERNATIONAL INC. (“AZUMA”) and brings this action as the subrogated
15     insurer of the below described having insured the cargo against risk of loss or
16     damage and having paid the loss.
17             4.      At all times material herein, Defendant is a global transportation
18     enterprise and non-vessel operating common carrier providing multimodal
19     transportation services. UPS operates in this judicial district with its corporate
20     headquarters located at 35 Glenlake Parkway NE, Suite 140, Atlanta, GA 30328.
21             5.      Plaintiff has no knowledge of the true names and capacities of
22     Defendants sued herein as Does 1 through 10 inclusive, except that Plaintiff is
23     informed and believes, and on that basis alleges, the damage to the cargo was
24     proximately caused by Defendants’ wrongful acts. Plaintiff therefore sues these
25     Defendants by such fictitious names and Plaintiff will amend this complaint to
26     allege their true names and capacities when ascertained.
27             6.      Plaintiff is informed and believes, and on that basis alleges, that each
28     of the Doe Defendants were at all times herein mentioned the agent, servant,
     Complaint for Damage of Cargo                                                            Page 2
 Case 2:21-cv-05407-AFM Document 1 Filed 07/02/21 Page 3 of 5 Page ID #:3



 1     employee or contractor of the other Defendants.
 2                  FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
 3                                         (Damage to Cargo)
 4             7.      Plaintiff refers to paragraphs 1 through 6, inclusive, of this complaint
 5     and incorporates them herein as though fully set forth.
 6             8.      On or about September 24, 2020, UPS accepted a containerized
 7     shipment of frozen foodstuffs (in container HLXU8728123)(“Cargo”) under the
 8     face of UPS sea waybill 7800721841 to be carried -20N Celsius (-4N Fahrenheit)
 9     from Oakland, California to Leixoes, Portugal in the same good order and
10     condition as when received.
11             9.       Instead, the Cargo was high side temperature abused while in the care
12     and custody of Defendants or its contractors.
13             10.     Defendants, and each of them, failed to carry the Cargo at its agreed
14     transit temperature of -20N Celsius or otherwise maintain its good order and
15     condition as when received. To the contrary, the Cargo was damaged while in the
16     actual or constructive care and custody of Defendants.
17             11.     By reason of the foregoing, the Plaintiff paid its insured for the Cargo
18     and suffered damages in the sum of $94,188.73, plus miscellaneous expenses,
19     interest and costs, no part of which has been paid by Defendants despite demand
20     therefore.
21              SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
22                                        (Breach of Contract)
23             12.     Plaintiff refers to paragraphs 1 through 11, inclusive, of this complaint
24     and incorporates them herein as though fully set forth.
25             13.     On or about September 24, 2021, Defendants, and each of them,
26     agreed to safely receive transport and deliver the Cargo in the same good order and
27     condition as when received.
28             14.     Defendants, and each of them, materially and substantially breached
     Complaint for Damage of Cargo                                                         Page 3
 Case 2:21-cv-05407-AFM Document 1 Filed 07/02/21 Page 4 of 5 Page ID #:4



 1     and deviated from their agreement by failing to deliver the containerized Cargo in
 2     the same good order and condition as when received.
 3             15.     All, of any, conditions and/or covenants required to be performed in
 4     accordance with the terms and conditions of the agreement, were complied with or
 5     otherwise excused.
 6             16.     As a direct and proximate result of the material breach of, and
 7     deviation from, the agreements by Defendants, Plaintiff has been damaged in the
 8     sum of $94,188.73, plus miscellaneous expenses, interest and costs, no part of
 9     which has been paid by Defendants.
10                THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS
11                                       (Breach of Warranty)
12             17.     Plaintiff refers to paragraphs 1 through 17, inclusive, of the
13     Complaint and incorporates them herein as though fully set forth.
14             18.     In having the container housing the Cargo set, Defendants warranted
15     that they would perform the services in a workmanlike manner using the
16     equipment and personnel to properly set the container’s temperature.
17             19.     Defendants or others whose conduct is impute to Defendants
18     improperly set the container’s temperature and thus, breached their warranty.
19             20.     As a direct and proximate result of defendant's breach of warranty,
20     Plaintiff has been damaged in the sum of $94,188.73, plus miscellaneous expenses,
21     interest and costs, no part of which has been paid by Defendants despite demand
22     therefor.
23                                        PRAYER
24             WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and
25     severally, as follows:
26             1.      For general damages in the sum of $94,188.73, plus miscellaneous
27     expenses, interest and costs;
28             2.      For pre-judgment interest at the rate of 10% per annum from October
     Complaint for Damage of Cargo                                                       Page 4
 Case 2:21-cv-05407-AFM Document 1 Filed 07/02/21 Page 5 of 5 Page ID #:5



 1     8, 2020;
 2             3.      For post-judgment interest at the rate of 10% per annum;
 3             4.      For costs of suit herein; and
 4             5.      For such other and further relief as this court deems just and proper.
 5
 6     Dated: July 02, 2021                      CAMMARANO LAW GROUP
 7
 8                                               By: /s/ Dennis A. Cammarano
                                                     Dennis A. Cammarano
 9                                                   Attorney for Plaintiff,
                                                     TOKIO MARINE AMERICA
10                                                   INSURANCE COMPANY
                                                        3550 Complaint 070121.wpd
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Complaint for Damage of Cargo                                                        Page 5
